--------------------------------------------------------------------------------


 

Exhibit 10.60


AMENDMENT NO. 2 TO THE
ENSCO
2005
NON-EMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN




       THIS AMENDMENT No. 2 executed this 4th day of November, 2008, and
effective the first day of January, 2005, by ENSCO International Incorporated,
having its principal office in Dallas, Texas (hereinafter referred to as the
"Company").

WITNESSETH:

       WHEREAS, the Company adopted the ENSCO 2005 Non-Employee Director
Deferred Compensation Plan (the "2005 Plan"), effective January 1, 2005;

       WHEREAS, the Board of Directors of the Company (the "Board"), upon
recommendation of its Nominating, Governance and Compensation Committee (the
"Committee"), approved Amendment No. 1 to the 2005 Plan during a regular meeting
held on March 10, 2008;

       WHEREAS, the Board, upon recommendation of the Committee during its
meeting held on November 3-4, 2008, has approved this Amendment No. 2 to the
2005 Plan during a regular meeting held on November 4, 2008; and

       WHEREAS, the Company now desires to adopt this Amendment No. 2 to the
2005 Plan in order to facilitate compliance with the final Treasury regulations
under section 409A of the Internal Revenue Code of 1986, as amended;

       NOW, THEREFORE, in consideration of the premises and the covenants herein
contained, the Company hereby adopts the following Amendment No. 2 to the 2005
Plan:

       1.       Section 5.1 of the 2005 Plan is hereby amended to read as
follows:

       5.1     Payment of Benefits.  Except as provided in Section 10.2 in the
event of a Change in Control of the Company (as defined in Section 10.2), the
amount credited to a Participant's Account pursuant to Article IV shall be
payable to the Participant or, if applicable, to his or her Beneficiary in
accordance with the provisions of this Article V. If the Company has obtained
life insurance policies as a reserve for the discharge of its obligations under
this Plan, the Company acting through the Committee may, in its discretion,
distribute any such policy to a Participant when the Participant's Benefits
become payable to satisfy all or a portion of the Company's obligation to the
Participant hereunder. Unless paid earlier pursuant to Section 5.2 or Section
10.2, payment of a Participant's Benefit under this Plan shall be made or
commence to be made in the form elected by the Participant pursuant to Section
5.3 on the 20th business day following the Participant's death, Disability or
termination of his or her directorship with the Company. A Participant may elect
pursuant to Section 5.3 to defer the Benefit payment date or Benefit
commencement date of his or her Benefits.


 



--------------------------------------------------------------------------------



 



       2.       Section 5.2 of the 2005 Plan is hereby amended to read as
follows:

       5.2     Timing of Certain Payments.  Notwithstanding any other provision
of this Plan to the contrary, the Committee shall have the right to direct
payment of Benefits to Participants prior to the time such Benefits otherwise
would be payable hereunder if the Committee in good faith determines that any of
the following conditions or events has occurred:

       (a)     An Unforeseeable Emergency of the Participant.  An unforeseeable
emergency is a severe financial hardship to the Participant resulting from (i) a
sudden and unexpected illness or accident of the Participant, the Participant's
spouse or a dependent (as defined in section 152 of the Code, without regard to
sections 152(b)(1), (b)(2), and (d)(1)(B) of the Code) of the Participant, (ii)
a loss of the Participant's property due to casualty (including the need to
rebuild the Participant's home following damage to the home not otherwise
covered by insurance, for example, not as a result of a natural disaster), or
(iii) other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant. An unforeseeable
emergency shall not exist, however, if the emergency may be relieved (i) by
reimbursement or compensation from insurance or otherwise, (ii) by liquidation
of the Participant's assets, to the extent the liquidation of such assets would
not itself cause a severe financial hardship, or (iii) by cessation of deferrals
under this Plan. In addition, an unforeseeable emergency shall not exist as a
result of the Participant's need to send a child to college or desire to
purchase a home. Whether a Participant is faced with an unforeseeable emergency
permitting a distribution under this Section 5.2(a) is to be determined by the
Administrator based on all of the relevant facts and circumstances of each case
in accordance with section 409A of the Code. The amount distributed to a
Participant on account of an unforeseeable emergency may not exceed the amount
reasonably necessary to satisfy such emergency, plus amounts necessary to pay
any Federal, state or local income taxes or penalties reasonably anticipated as
a result of the distribution, after taking into account (i) the extent to which
the hardship is or may be relieved through reimbursement or compensation from
insurance or otherwise, or by liquidation of the Participant;s assets, to the
extent the liquidation of such assets would not itself cause a severe financial
hardship, and (ii) any additional Total Retainer that will be available if the
Participant's Deferred Retainer Election is cancelled under this Section 5.2(a).
The amount the Administrator determines is eligible for distribution to a
Participant because of his or her unforeseeable emergency shall be paid to the
Participant in cash within 15 days of the date of the Administrator's
determination.

       (b)     Domestic Relations Orders.  The Administrator may determine to
permit acceleration of the time or schedule of a payment under this Plan to an
individual other than a Participant, or to make a payment under this Plan to an
individual other than the Participant, to the extent necessary to fulfill a
domestic relations order (as defined in section 414(p)(1)(B) of the Code).


2



--------------------------------------------------------------------------------



 



       (c)     Conflicts of Interest Laws.  The Administrator may determine to
permit acceleration of the time or schedule of a payment under this Plan, or to
make a payment under this Plan, to the extent necessary to avoid the violation
of an applicable Federal, state, local or foreign ethics law or conflicts of
interest law (including where such payment is reasonably necessary to permit the
Participant to participate in activities in the normal course of his or her
position in which the Participant would otherwise not be able to participate
under an applicable rule), as determined in accordance with section 409A of the
Code.

       (d)     Change in Circumstances.  A change in circumstances relating to
the operation of this Plan or the taxation of Participants, arising from a
change in the Federal or applicable state tax or revenue laws, a published
ruling or similar announcement by the Internal Revenue Service, a regulation
issued by the Secretary of the Treasury, a change in securities laws or
regulations, the issuance of an advisory opinion, regulation or other published
position by the Department of Labor, or a change in accounting requirements
which causes (i) Participants to be taxable on their Benefits prior to the time
Benefits otherwise would be payable hereunder, (ii) this Plan to be considered
as funded for purposes of ERISA or the Code, or (iii) a material change
regarding the tax or financial accounting consequences of maintaining this Plan
to the Company; provided, in any event, any determination by the Committee under
this Section 5.2(d) must be permissible under section 409A of the Code and
cannot be considered to be the exercise of impermissible discretion under
section 409A of the Code.

       3.       Section 10.2 of the 2005 Plan is hereby amended to read as
follows:

       10.2     Termination.  The Company has established this Plan with the
bona fide intention and expectation that from year to year it will deem it
advisable to continue it in effect. However, the Committee, in its sole
discretion, reserves the right to terminate the Plan in its entirety at any
time; provided, however, that no such action shall affect any Benefit adversely
to which a Participant would be entitled had his or her directorship terminated
immediately before such termination was effective and any decision to terminate
this Plan shall comply with section 409A of the Code.

       Upon a Change in Control of the Company, the Committee shall have the
right to determine within the 30-day period immediately preceding and the
12-month period immediately succeeding the effective date of the Change in
Control of the Company whether this Plan shall terminate upon which all Benefits
shall be distributed to the Participants no later than the 12-month anniversary
of the date the Committee irrevocably takes all necessary action to terminate
this Plan and liquidate the Accounts. As a condition to the Committee's
exercising its discretion under this Section 10.2 to terminate this Plan, all
other agreements, methods, programs and other arrangements sponsored by the
Company immediately after the Change in Control with respect to which deferrals
of compensation are treated as having been deferred under a single plan with
this Plan under Treas. Reg. 1.409A-1(c)(2) must also be terminated and
liquidated and the benefits distributed to the covered participants no later
than the 12-month anniversary of the date the Company irrevocably takes all
necessary action to terminate and liquidate the aggregated agreements, methods,
programs and other arrangements.


3



--------------------------------------------------------------------------------



 




       For purposes of this Plan, a Change in Control of the Company shall be
deemed to occur if there is a change (i) in the ownership of the Company, which
occurs on the date that any one person, or more than one person acting as a
group, acquires ownership of the stock of the Company that, together with stock
held by such person or group, constitutes more than 50 percent of the total fair
market value or total voting power of the stock of the Company; (ii) in the
effective control of the Company, which occurs on the date that either (A) any
one person, or more than one person acting as a group, acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) ownership of stock of the Company possessing 35 percent
or more of the total voting power of the stock of the Company, or (B) a majority
of the members of the Board is replaced during any 12-month period by directors
whose appointment or election is not endorsed by a majority of the members of
the Board prior to the date of the appointment or election; or (iii) in the
ownership of a substantial portion of the Company's assets, which occurs on the
date that any one person, or more than one person acting as a group, acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or persons) assets from the Company that have
a total gross fair market value equal to or more than 40 percent of the total
gross fair market value of all of the assets of the Company immediately prior to
such acquisition or acquisitions. For this purpose, gross fair market value
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets. The determination of whether a Change in Control has occurred shall be
determined by the Committee consistent with section 409A of the Code.

       IN WITNESS WHEREOF, the Company, acting by and through its duly
authorized officers, has caused this Amendment No. 2 to be executed on the date
first above written.

  ENSCO INTERNATIONAL INCORPORATED



/s/ Cary A Moomjian, Jr.                                                    
Cary A. Moomjian, Jr.
Vice President







4



--------------------------------------------------------------------------------

